     1:18-cv-01101-SEM-TSH # 40     Page 1 of 7                                      E-FILED
                                                   Thursday, 13 December, 2018 04:44:52 PM
                                                                Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION


KELLI ANDREWS,                     )
                                   )
           Plaintiff,              )
                                   )
     v.                            )      No. 18-cv-1101
                                   )
BRUCE RAUNER, et al.,              )
                                   )
           Defendants.             )


                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff’s Motion for Entry of a

Confidentiality Order (d/e 38) (Motion). For the reasons set forth below, the

Motion is ALLOWED.

     Plaintiff Kelli Andrews brings this action as the administrator of the

estate of her daughter Tiffany Ann Rusher, deceased. Andrews alleges

that Rusher was incarcerated at the Logan Correctional Center operated by

the Illinois Department of Corrections. Andrews alleges that the

Defendants violated Rusher’s constitutional rights by mistreating her and

failing to provide adequate medical care for Rusher’s mental illness.

Andrews also alleges claims for violations of Rusher’s rights under the

Americans with Disabilities Act. Andrews brings this action against state
                                Page 1 of 7
      1:18-cv-01101-SEM-TSH # 40    Page 2 of 7




officials in their personal and official capacities and against Wexford Health

Services, Inc., the contractor that provided medical care to prisoners,

including Rusher. See Complaint (d/e 1).

      Plaintiff has proposed a protective order that is qualified under 45

C.F.R. 164.152 promulgated under the Health Insurance Portability and

Accountability Act of 1996 (HIPAA), Pub. L. 104-191, 110 Stat. 1936.

Motion, Exhibit 1, [Proposed] Confidentiality Order (Proposed Order).

Defendants do not believe a protective order is needed at this time. The

Court finds that a protective order is appropriate at the beginning of

discovery in this case. The Proposed Order would simplify discovery by

establishing orderly procedures for parties to mark documents confidential

and thereby limit the use and distribution of the material. Without a

protective order in place, the parties would object more often to discovery

requests and thereby delay the discovery process. The Court finds that

Andrews’ request for a protective order is timely.

      Defendants specifically object to paragraph 8 of the Proposed Order.

Paragraph 8 states:

      8. No Greater Protection of Specific Documents. Except on
      privilege grounds not addressed by this Order, no party may
      withhold information from discovery on the ground that it
      requires protection greater than that afforded by this Order
      unless the party moves for an order providing such special
      protection.
                                 Page 2 of 7
      1:18-cv-01101-SEM-TSH # 40    Page 3 of 7




      Defendants argue that discovery of non-party prisoners’ medical

records require more protection than that afforded by the Proposed Order.

Defendants argue that the Illinois Mental Health Act, 740 ILCS 110/1 et

seq. (IMHA), requires greater procedural protections before disclosing

medical records. Defendants are incorrect because the IMHA does not

apply to this case. Andrews raises federal claims in federal court. In such

cases, federal law controls, not the IMHA. Northwestern Memorial Hospital

v. Ashcroft, 362 F.3d 923, 925 (7th Cir. 2004). Most medical records, other

than records subject to the psychotherapist-patient privilege, are not

privileged. A HIPAA qualified protective order is sufficient to protect such

medical records from disclosure in discovery in this federal question matter.

      Defendants also argue that non-party prisoner medical records may

be subject to the psychotherapist-patient privilege or some other specific

federal privilege. Paragraph 8 of the Proposed Order does not preclude

the Defendants from withholding information based upon claims of

privilege. Defendants may withhold privileged information subject to a

recognized federal privilege, including the psychotherapist-patient privilege

(which may include redacting information from documents), and identify

such information on a privilege log. Fed. R. Civ. P. 26(b)(5). The



                                 Page 3 of 7
      1:18-cv-01101-SEM-TSH # 40    Page 4 of 7




Proposed Order would not affect the Defendants’ ability to raise claims of

privilege.

      Defendants argue that identifying information in medical records of

non-party prisoners is not relevant. Paragraph 8 of the Proposed Order

does not preclude Defendants from objecting to producing irrelevant

information. Defendants may object to discovery requests on relevance

grounds or any other valid ground. If the parties cannot work out any

objections, either party may file an appropriate motion for relief. The Court

can then rule on specific motions with respect to specific documents. The

Proposed Order does not preclude this.

      The Court notes, however, that a party may not, on its own, redact

information from a responsive document based on a relevance objection.

See e.g., Stewart v. Credit One Bank, N.A., 2017 WL 3453569, at *3 (D.

Kan. August 11, 2017); Toyo Tires & Rubber Co., Ltd. v. CIA Wheel Group,

2016 WL 6246384, at *2 (C.D. Cal. February 23, 2016); Bonnell v. Carnival

Corp., 2014 WL 10979823, at *4 (S.D. Fla. January 31, 2014); Melchior v.

Hilite International, Inc., 2013 WL 2238754, at *3 (E.D. Mich. May 21,

2013); Medtronic Sofamor Danek, Inc., v. Michelson, 2002 WL 3303691, at

*5 (W.D. Tenn. January 30, 2002). Rather, the party seeking to redact

irrelevant information may move for a protective order after making a good

                                 Page 4 of 7
      1:18-cv-01101-SEM-TSH # 40       Page 5 of 7




faith attempt to meet and confer with the other party to resolve the dispute

without court action. Fed. R. Civ. P. 26(c). The Court could then rule on a

specific request for protection by redaction of information from a document

or set of documents. Paragraph 8 of the Proposed Order would not affect

an ability of a party to seek this type of relief.

      The Defendants also argue that disclosing identifying information on

medical records of non-party inmates may violate the inmates’

constitutional rights to privacy. The cases cited by Defendants involved

disclosures of medical information by a prison official to other inmates and

guards. See Anderson v. Romero, 72 F.3d 518, 523 (7th Cir. 1995); Doe v.

Delie, 257 F.3d 309, 317 (3d Cir. 2001); Powell v. Schriver, 175 F.3d 107,

112 (2d Cir. 1999); Simpson v. Joseph, 2007 WL 433097, at *13 (E.D. Wis.

February 5, 2007). The cases cited do not support the proposition that

producing unredacted medical records as confidential information subject

to a HIPAA-qualified protective order in a civil case in federal court would

violate anyone’s constitutional right to privacy. The Court is not aware of

any case that so holds. The Defendants, however, may object to producing

specific documents on the grounds that production of the documents would

impose an undue burden on the inmates that is not proportional to the

needs of the case, if they have a valid basis for the objection. Fed. R. Civ.

                                   Page 5 of 7
          1:18-cv-01101-SEM-TSH # 40   Page 6 of 7




P. 26(b)(1). The Court could then rule on a specific objection. The

Proposed Order would not affect an ability of a party to seek this type of

relief.

          The Court is not inviting motions to compel or motions for protective

orders and is not pre-judging possible motions. Such matters are not

before the Court. The Motion only seeks entry of the Proposed Order. In

the course of discovery, parties are expected to make good-faith objections

and to resolve most objections without resort to court action. Failure to do

so may result in awards of attorney fees and expenses, and in appropriate

cases, other sanctions. See generally Fed. R. Civ. P. 37. The Court only

determines at this point that the Proposed Order would not preclude the

types of objections discussed above.

          The Court has carefully reviewed the Proposed Order and hereby

overrules Defendants’ objections to its entry. The Court finds that the

Proposed Order is an appropriate protective order that will facilitate the

discovery process and protect non-privileged confidential information from

misuse and improper disclosure.




                                    Page 6 of 7
     1:18-cv-01101-SEM-TSH # 40   Page 7 of 7




     THEREFORE, IT IS ORDERED that Plaintiff’s Motion for Entry of a

Confidentiality Order (d/e 38) is ALLOWED. The Court will enter the

Proposed Order attached to the Motion.

ENTER: December 13, 2018


                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                               Page 7 of 7
